DETAILED ACTION
Claims 31-33 are presented for examination. 
A request for continued examination under 37 C.F.R. §1.114, including the fee set forth in 37 C.F.R. §1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. §1.114, and the fee set forth in 37 C.F.R. §1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. §1.114.  Applicant's submission filed on February 8, 2021 has been entered.
Claims 31-33 are pending and under examination. Claims 32-33 are newly added. Claim 31 is amended. Claims 16, 21-23, 25 and 27-30 are cancelled. 
Applicant’s arguments, filed February 8, 2021, have been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Status of Rejections Set Forth in the October 7, 2020 Final Office Action
	In reply to the rejection of claims 16 and 27-28 under the written description requirement of 35 U.S.C. §112(a) (pre-AIA  first paragraph) for new matter, as set forth at p.3-6 of the previous October 7, 2020 final Office Action, Applicant now cancels claims 16 and 27-28, thereby rendering such rejection moot. Accordingly, the rejection is now hereby withdrawn. 
	In reply to the rejection of claims 16 and 27-29 under 35 U.S.C. §112(b) (pre-AIA  second paragraph), as set forth at p.6-7 of the previous October 7, 2020 final Office Action, Applicant now cancels claims 16 and 27-29, thereby rendering such rejection moot. Accordingly, the rejection is now hereby withdrawn. 
	In reply to the rejection of claims 16 and 27 under 35 U.S.C. §103 as being unpatentable over Bleuez et al. (EP 2181690 A1; 2010) in view of Scheurich et al. (U.S. Patent Application Publication No. 
	In reply to the rejection of claim 28 under 35 U.S.C. §103 as being unpatentable over Bleuez et al. (EP 2181690 A1; 2010) in view of Scheurich et al. (U.S. Patent Application Publication No. 2013/0059924 A1; 2013), as set forth at p.9-12 of the previous October 7, 2020 final Office Action, Applicant now cancels claim 28, thereby rendering such rejection moot. Accordingly, the rejection is now hereby withdrawn. 
	In reply to the rejection of claims 29-30 under 35 U.S.C. §103 as being unpatentable over Bleuez et al. (EP 2181690 A1; 2010) in view of Scheurich et al. (U.S. Patent Application Publication No. 2013/0059924 A1; 2013), as set forth at p.12-17 of the previous October 7, 2020 final Office Action, Applicant now cancels claims 29-30, thereby rendering such rejection moot. Accordingly, the rejection is now hereby withdrawn. 

Priority
Acknowledgement is made of Applicant’s claim for benefit under 35 U.S.C. §119(a)-(d) to European Patent Application No. 14174916.8, filed June 30, 2014, of which a certified copy was filed in the instant application on February 22, 2016. Applicant is reminded that the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. §112(a) or the first paragraph of pre-AlA 35 U.S.C. §112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). 
The disclosure of prior-filed European Patent Application No. 14174916.8, filed June 30, 2014, appears to provide adequate written description and/or enabling guidance in the manner provided by 35 U.S.C. §112(a) or pre-AIA  35 U.S.C. §112, first paragraph for one or more claims of this application – 
Accordingly, the effective filing date of instant claims 31-33 presently under examination is, therefore, June 30, 2014, which is the filing date of European Patent Application No. 14174916.8. 
The Examiner will revisit the issue of priority as necessary each time the claims are amended.

Objections to the Claims (New Grounds of Objection)
	Claims 32-33 are objected to for reciting the term “thickening agent” and “thickener” twice in the claim, which appears to be redundant. Appropriate correction is required. 
	Claims 31-33 are objected to for defining the first three components with letters (a), (b) and (c), but then failing to recite additional components, e.g., “surfactant”, “oil body”, “preservative”, “further additive”, with consecutive letter designations. Appropriate correction is required. 

Claim Rejections - 35 USC § 112(b) (Pre-AIA  Second Paragraph)
(New Grounds of Rejection)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1.	Claims 32-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 32, Applicant recites “a further additive selected from the group consisting of superfatting agent … chelating agent and thickener and water”, which renders the claim indefinite because it is unclear whether “water” is included or excluded from the recited Markush group. Proper Markush 
For these reasons, the claims fail to meet the tenor and express requirements of 35 U.S.C. §112(b) (pre-AIA  second paragraph) and are, thus, properly rejected. 

Claim Rejections - 35 USC § 102 (New Grounds of Rejection)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claims 31-33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pesaro et al. (WO 2014/135650 A1; Published September 12, 2014, Filed March 2014), citing to Gray et al. (U.S. Patent No. 7,282,524 B2; 2007) and Marschner (EP 0574086 A2; 1993) as evidence.
Pesaro et al. teaches a transparent liquid soap composition comprising TAGAT O2 (PEG-20 glyceryl oleate) (2.5% by weight), cocamide DEA (5.0% by weight), cyclomethicone (0.5% by weight), sodium laureth sulfate (35% by weight), cocamidopropyl betaine (5.0% by weight), soap (coconut fatty 1 composition) as fragrance (0.4% by weight), DMDM hydantoin preservative (0.2% by weight), 4-hydroxyacetophenone2 (4-HAP) (0.3% by weight), and water (qs to 100%) (Table II, p.57, para.[00252]). 
The PEG-20 glyceryl oleate (TAGAT O2) of Pesaro’s composition meets Applicant’s “at least one emulsifier” in which the emulsifier is a glycerol monoester of saturated and unsaturated fatty acids containing 6 to 22 carbon atoms and ethylene oxide addition products thereof - a group that includes the monounsaturated fatty acid oleic acid, with 18 carbon atoms, and the PEG-20 ethylene oxide addition product thereof, as instantly claimed.   
Gray et al. is cited as extraneous evidence to establish that cocamide DEA used in Pesaro’s composition (also known as cocodiethanolamide) is a nonionic surfactant (col.1, l.35-42). 
At p.27-28 of the as-filed specification, Applicant defines “cocamidopropyl betaine” as a fatty acid amide derivative surfactant, thereby establishing that the cocamidopropyl betaine incorporated into Pesaro’s composition constitutes a “surfactant” of Applicant’s claims. 
At p.65 of the as-filed specification, Applicant defines soaps as anionic surfactants, thereby establishing that the soap incorporated into Pesaro’s composition constitutes a “surfactant” of Applicant’s claims. 
At p.22-24 of the as-filed specification, Applicant defines suitable “oil bodies” for use in the disclosed composition as including silicone oils, such as cyclomethicones, thereby establishing that the cyclomethicone incorporated into Pesaro’s composition constitutes the “oil body” of Applicant’s claims. 
Marschner is cited as extraneous evidence to establish that sodium laureth sulfate used in Pesaro’s composition is an anionic surfactant (p.2, l.16-17, 44-45; p.4, l.15-17).
The composition in Pesaro, therefore, consists of 4-HAP, at least one lipophilic flavor and/or fragrance that is not 4-HAP (the perfume oil fragrance), at least one emulsifier (PEG-20 glyceryl oleate), 
With regard to Applicant’s claims 32-33, it is unclear if “water” constitutes “a further additive” as defined in such claims (see above, under the heading “Claim Rejections – 35 USC §112(b) (Pre-AIA  Second Paragraph)”). However, as Pesaro’s composition clearly contains water as a component of such composition, such limitation appears to be met by Pesaro’s teachings. 
MPEP §2131.01 states that “[n]ormally, only one reference should be used in making a rejection under 35 U.S.C. 102”, but that it is proper to apply a second reference when the extra reference is cited for the purpose of “show[ing] that a characteristic not disclosed in the reference is inherent”.
Therefore, instant claims 31-33 are properly anticipated by AIA  35 U.S.C. §102(a)(2). 
The applied reference has a common assignee and common inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. §102(a)(2). This rejection under 35 U.S.C. §102(a)(2) might be overcome by: (1) a showing under 37 C.F.R. §1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. §102(b)(2)(A); (2) a showing under 37 C.F.R. §1.130(b) of a prior public disclosure under 35 U.S.C. §102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. §102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Claim Rejections - 35 USC § 103 (New Grounds of Rejection)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
3.	Claims 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Bleuez et al. (EP 2181690 A1; 2010) in view of Scheurich et al. (U.S. Patent Application Publication No. 2013/0059924 A1; 2013), citing to Peffly et al. (U.S. Patent Application Publication No. 2006/0002880 A1; 2006), Remaut et al. (WO 2012/147042 A2; 2012) and USDA Technical Evaluation Report (“Glycerin”, June 10, 2013, p.1-19) as evidence. 
Bleuez et al. teaches a perfume composition with high perfume oil content and reduced or no alcohol content of C2-C5 monovalent alcohols, especially ethanol, which comprises a stable transparent or translucent emulsion with an oil and water phase (abstract; para.[0001]). Bleuez et al. teaches that the transparent emulsions have a particle diameter of 2-35 nm and a transmission of more than 90% to 100% (para.[0051]). Bleuez et al. teaches that the perfume oil is a known substance for modifying the smell or odor of a product or providing a smell or odor to a person, including mixtures of natural essential oils or synthetic fragrances (particularly those of the ester, ether, aldehyde, ketone, alcohol and/or hydrocarbon type), e.g., flower extracts (lily, lavender, rose, jasmine), stems and leaves (geranium, patchouli), fruits (anise, coriander, cumin, juniper), fruit skins (bergamot, citrus, orange), as well as orange essential oil, farnesol or musk ketone, among others (para.[0017]-[0018]). Bleuez et al. teaches that the composition is 

    PNG
    media_image1.png
    354
    645
    media_image1.png
    Greyscale

	The preparation procedure described in Ex.1 of Bleuez et al. specifically describes the formulation of phase A and phase B separately, wherein phase A is prepared by mixing the ingredients of phase A at about 50°C with 350-450 rpm to yield a homogenous mixture (para.[0063]).
Bleuez et al. differs from the instant claims only insofar as it does not explicitly teach the incorporation of 4-HAP into the exemplified perfume composition (claims 31-33).

    PNG
    media_image2.png
    116
    119
    media_image2.png
    Greyscale
, wherein X is 
    PNG
    media_image3.png
    76
    178
    media_image3.png
    Greyscale
, Y1 is a single bond or the radicals Y1 and Y2 stand for a CR5R9 group, R1 to R5 are each, independently of one another, hydrogen, halogen, CN, OH, C(=O)R10, NH2, R11 or OR11, R6, R8 and R9 are each, independently of one another, hydrogen or R11, R7 is hydrogen, Si(R12)3, or R11, R11 each, independently of one another, is a straight chain or branched C1-20 alkyl group, or straight chain or branched C2-20 alkenyl group having at least one double bond, which may contain at least one OH bonded to a primary or secondary carbon atom, or a C3-8 cycloalkyl group or C3-8 cycloalkenyl group having at least one double bond, and wherein R12 each, independently of one another, is a straight chain or branched C1-8 alkyl group, as a photostabilizing compound for at least one compound to be stabilized (abstract; p.1, para.[0001]; p.2, para.[0021]). Scheurich et al. teaches that acetophenone, propiophenones or benzaldehydes of formula (I) are preferred, and further exemplifies 4-HAP as a particularly preferred compound of formula (I) to be used as the photostabilizing compound (p.3, para.[0048]; p.4, para.[0061]-[0062]). Scheurich et al. teaches that the photounstable compound to be stabilized by the compound of formula (I) is, e.g., fragrances, wherein such photounstable compounds are protected against harmful, decomposing radiation (solar or from other sources) when combined with the photostabilizing compound (p.1, para.[0002]; p.4, para.[0067]). Scheurich et al. teaches that the photostabilizing compound of formula (I) is further formulated with a vehicle suitable for cosmetic, pharmaceutical, food or household products (p.9, para.[0090]). 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in modifying phase A of the perfume of Ex.14 of Bleuez et al. to further incorporate 4-HAP because Scheurich et al. teaches that 4-HAP was a photostabilizer used for stabilizing fragrances, particularly those for use in cosmetic, pharmaceutical and household compositions. The skilled artisan would have been motivated to incorporate 4-HAP into phase A of the perfume composition of Ex.14 of Bleuez et al. because Scheurich et al. teaches that fragrances were prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify phase A of the perfume composition of Ex.14 of Bleuez et al. to incorporate 4-HAP to further stabilize the composition against degradation from external solar or other radiation, as taught by Scheurich et al. 
The teachings of Bleuez et al. teach phase A of the exemplified perfume composition of Ex.14 that is prepared separately from phase B thereof and, thus, constitutes a teaching of phase A prior to combination with phase B to form the transparent emulsion. This phase A of Bleuez’s perfume composition meets Applicant’s instantly claimed cosmetic, pharmaceutical or household formulation as defined in claim 31, in which: 
(i) 4-HAP of Scheurich et al. is incorporated into such phase to stabilize the fragrance oils therein, for the reasons set forth above in support of prima facie obviousness; 
(ii) the fragrance mixture “perfume oil” constitutes the “at least one lipophilic flavor and/or fragrance” that is different from 4-HAP; 
(iii) polyglyceryl-4-laurate, which is a polyglycerol partial ester with lauric acid, and PEG-40 hydrogenated castor oil, which is an addition product of 40 moles of ethylene oxide with hydrogenated castor oil, as the “at least one emulsifier”; 
(iv) disodium lauryl sulfosuccinate as the surfactant, as evidenced by the cited teachings of Peffly et al., which clearly documents disodium lauryl sulfosuccinate as an anionic surfactant (Peffly et al., p.5, para.[0050]); 
(v) paraffin oil and isopropyl myristate as the “oil body” of the composition, as further evidenced by the cited teachings of Remaut et al., which clearly documents isopropyl myristate as a polar oil (Remaut et al., p.11, l.19-25; p.17, l.9-p.19, l.19; p.19, l.24); 

(vii) water.
Such teachings apply equally to Applicant’s newly added claims 32-33, but for the difference in that claims 32-33 require “a further additive”, as defined therein. Applicant’s component of “a further additive” is met by Bleuez’s further incorporation of the phase B water solvent (which continues to meet Applicant’s provision for “water” in each of the recited formulations) with the sodium dihydrogenphosphate and disodium hydrogenphosphate buffer system, which Bleuez et al. specifically describes as providing “stability” to the emulsion composition by preventing pH drop as a result of ester hydrolysis and/or aldehyde oxidation of aromatic substances (para.[0042]-[0046]) – thereby constituting a “stabilizer” as the “further additive” of claims 32-33 (or also, alternatively, the “inorganic salt” of claim 33). 
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

Response to Applicant’s Arguments
In reply, Applicant traverses the previously applied rejections under 35 U.S.C. §112(a) (pre-AIA  first paragraph), 35 U.S.C. §112(b) (pre-AIA  second paragraph), and 35 U.S.C. §103 in view of the submitted amendments (Remarks, p.9-10). 
Applicant’s traversal has been fully and carefully considered, and the previously applied rejections under 35 U.S.C. §112(a) (pre-AIA  first paragraph), 35 U.S.C. §112(b) (pre-AIA  second paragraph), and AIA  35 U.S.C. §103 have each been withdrawn as indicated above in view of Applicant’s amendments to the claims. However, upon reconsideration of the claims as amended, new grounds of rejection are necessitated and are set forth infra.
For these reasons supra, rejection of claims 31-33 is proper. 

Conclusion
Rejection of claims 31-33 is proper.


Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096. The examiner can normally be reached Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




October 21, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Pesaro et al. defines various perfume oil compositions that may be used as the fragrance of the transparent liquid soap, including composition P4 at Table ID, para.[00250] of the disclosure, which includes fragrant components such as linalool, tetrahydrogeraniol, etc.
        
        2 Pesaro et al. defines the “substance of formula (I)” at p.53, para.[00246] of the disclosure as 4-HAP, which meets Applicant’s claimed 4-HAP component.